Citation Nr: 1001872	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute renal failure incident to VA outpatient treatment in 
June 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty from November 1949 to 
January 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the RO.  

In July 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have experienced an episode of 
acute renal failure in September 2005 that in part was due 
fault of VA caregivers to exercise the degree of care that 
would be expected of a reasonable healthcare provider in 
educating the patient as to proper usage of his medication 
when the service was provided.  

3.  The Veteran is shown to likely have sustained some kidney 
damage due to decreased blood flow due to the episode of 
acute renal failure in September 2005.  




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for kidney damage due to an episode acute renal 
failure in September 2005 as due to fault on the part of VA 
in rendering outpatient treatment are met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.361 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished by VA, and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable. 
38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause. 
38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  38 
C.F.R. § 3.361(d)(1).  

The Veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for acute renal failure resulting from 
medication prescribed by VA in June 2005.  

The record establishes that in June 2005, the Veteran 
presented to the Martinez VA outpatient clinic to establish 
primary care.  After his initial visit, he called and 
requested refills on afeditab and benazepril, drugs used to 
control blood pressure.  

The Veteran was informed that VA did not carry afeditab, and 
that lisiniprol was being substituted for benazepril.  
Although the Veteran was informed of this medication change, 
there is no indication in the record that he was informed to 
stop taking benzapril at that time.  

In September 2005, the Veteran presented to a private 
hospital with acute renal failure.  

In this case, the evidence of record establishes that the 
Veteran does have an additional disability that is not the 
result of the Veteran's own willful misconduct.  

The September 2005 examining physician at Kaiser Permanente 
indicated the Veteran's evidenced renal failure "due to a 
combination of triamterene, benazepril and lisinopril and 
perhaps some dehydration related to a viral 
gastroenteritis."  

The October 2009 VHA examiner agreed that the Veteran's renal 
failure was due to his not eating, vomiting and taking two 
ACE inhibitors (benazepril and lisinopril) along with a 
diuretic.  

The Board acknowledges the January 2007 VA physician's 
opinion that there was "no additional disability" stemming 
from the June 2005 treatment.  

However, this opinion failed to consider that the Veteran was 
ingesting both benazepril and lisinopril prior to his 
September 2005 renal failure.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.")  

Thus, on its face, that opinion is not definitive in showing 
the absence of related kidney damage.  As it is of limited 
probative value, the Board concedes the presence of 
additional disability.  This is confirmed by the subsequently 
obtained VHA opinion.  

The evidence further shows that one of the proximate causes 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment.  

The October 2009 VHA physician opined that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider:

In my opinion after reviewing the 
records, the VA was not negligent on 
prescribing the medications and for acute 
renal failure the patient developed.  The 
VA physician prescribed the medication as 
it was prescribed by his outside 
physician.  The only fault is that the 
patient needed to be educated on stopping 
the benzapril while starting lisinopril 
[Emphasis added].  

Accordingly, as the competent medical evidence reflects VA 
was negligent in failing to instruct the Veteran to 
discontinue benzapril, the criteria of 38 U.S.C.A. § 
1151(a)(A) are met, and the claim must be granted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for kidney damage due 
to an episode of acute renal failure in September 2005due to 
fault incident to VA outpatient treatment in June 2005 is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


